Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Claims 1 – 20 are pending in this application. Claims 1, 9 and 17 are independent.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 9 – 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim(s) 9 – 16 disclose(s) statutory and non-statutory embodiments (under the broadest reasonable interpretation of the claim when read in light of the specification and in view of one skilled in the art) and embrace subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter.

Claim(s) 9 – 16 recite "…processor-readable storage media…" However, neither the claim nor the disclosure limits the media to statutory embodiments. The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 















Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 3, 7, 10, 11, 15, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over ZHAO, Liang (US-20090141940-A1, hereinafter simply referred to as Zhao).

Regarding independent claims 1, 9 and 17, Zhao teaches:
A method (See at least Zhao, ¶ [0056], FIG. 2, "…flowchart 200…"), comprising: identifying an object in a video frame using pattern recognition (e.g., face recognition technologies, such as Pattern Recognition, utilize a single image or a set of images or photos to generate a model or models in Zhao) (See at least Zhao, ¶ [Abstract, 0004], FIG. 2, "…An image of an object is extracted from a particular frame in the video file…", "…face recognition technologies, such as Pattern Recognition, utilize a single image or a set of images or photos to generate a model or models…") and assigning a tracking number (e.g., label or identifier in Zhao) to the identified object (e.g., the system assigns an identifier to the newly-identified object in Zhao) (See at least Zhao, ¶ [Abstract, 0004, 0063], FIGS. 2 and 3, "…An image of an object is extracted from a particular frame in the video file…", "…face recognition technologies, such as Pattern Recognition, utilize a single image or a set of images or photos to generate a model or models…", "…the system assigns an identifier to the newly-identified object…Once an identifier is assigned, the object image or images in a group are used to generate a new object model corresponding to that object (process 300)…"); collecting a plurality of object frames (e.g., marked objects within video scene of FIG. 1) associated with the identified object and associating the plurality of object frames to the assigned tracking number (e.g., images are assigned to an object group…Once an identifier is assigned, the object image or images in a group are used to generate a new object model corresponding to that object in Zhao) (See at least Zhao, ¶ [Abstract, 0004, 0063], FIGS. 1 – 5; "…An image of an object is extracted from a particular frame in the video file…", "…face recognition technologies, such as Pattern Recognition, utilize a single image or a set of images or photos to generate a model or models…", "…the system assigns an identifier to the newly-identified object…Once an identifier is assigned, the object image or images in a group are used to generate a new object model corresponding to that object (process 300)…"); comparing a newly obtained object frame with the plurality of object frames related to the identified object to determine if the newly obtained object frame is related to the identified object (e.g., …calculating an average similarity score for one or more object images in the group as compared to one or more stored object models to determine if a match has occurred in Zhao) (See at least Zhao, ¶ [Abstract, 0004, 0061, 0063, 0074], FIGS. 1 – 5; "…An image of an object is extracted from a particular frame in the video file…", "…face recognition technologies, such as Pattern Recognition, utilize a single image or a set of images or photos to generate a model or models…", "…a weighted graph-matching approach is designed for object recognition in each image frame…the object recognition process compares an extracted object image, or set of object images, to a database of predefined object models in order to "recognize" the extracted image as one of the models…", "…the system assigns an identifier to the newly-identified object…Once an identifier is assigned, the object image or images in a group are used to generate a new object model corresponding to that object (process 300)…", "…After one or more object models have been generated via the object modeling process 300, the present system is able to recognize and identify objects from images in videos that match those models…"); and in response to the comparison (e.g., step 512 (FIG. 5) in Zhao) determining that facial recognition does not need to be performed (e.g., when matches are made in Zhao) on the newly obtained object frame (See at least Zhao, ¶ [Abstract, 0004, 0061, 0063, 0074], FIGS. 1 – 5; "…An image of an object is extracted from a particular frame in the video file…", "…face recognition technologies, such as Pattern Recognition, utilize a single image or a set of images or photos to generate a model or models…", "…a weighted graph-matching approach is designed for object recognition in each image frame…the object recognition process compares an extracted object image, or set of object images, to a database of predefined object models in order to "recognize" the extracted image as one of the models…", "…the system assigns an identifier to the newly-identified object…Once an identifier is assigned, the object image or images in a group are used to generate a new object model corresponding to that object (process 300)…", "…After one or more object models have been generated via the object modeling process 300, the present system is able to recognize and identify objects from images in videos that match those models…" Also, see at least ¶ [0087]).
Zhao teaches all the subject matters of the claimed inventive concept as expressed in the rejections above. However, the teachings are taught in separate embodiments.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhao taught in 

Regarding dependent claims 2, 10 and 18, Zhao teaches:
performing pattern recognition of one or more object frames associated with the identified object at a predetermined time interval (e.g., FIG. 1 illustrates a sample frame of a video scene indicating recognized images from within the frame in Zhao; thus, performing pattern recognition of object frames associated with the identified object at a predetermined time interval (or video frame) as claimed) (See at least Zhao, ¶ [Abstract, 0004, 0061, 0063, 0074], FIGS. 1 – 5; "…An image of an object is extracted from a particular frame in the video file…", "…face recognition technologies, such as Pattern Recognition, utilize a single image or a set of images or photos to generate a model or models…", "…a weighted graph-matching approach is designed for object recognition in each image frame…the object recognition process compares an extracted object image, or set of object images, to a database of predefined object models in order to "recognize" the extracted image as one of the models…", "…the system assigns an identifier to the newly-identified object…Once an identifier is assigned, the object image or images in a group are used to generate a new object model corresponding to that object (process 300)…", "…After one or more object models have been generated via the object modeling process 300, the present system is able to recognize and identify objects from images in videos that match those models…" Also, see at least ¶ [0087, 0093]).

Regarding dependent claims 3 and 11, Zhao teaches:
wherein the predetermined time interval is based on the number of objects in a frame (e.g., each episode was approximately 45 minutes long, consisting of approximately 32,000 individual frames…approximately 17,000-21,500 facial images were detected for each episode in Zhao) (See at least Zhao, ¶ [Abstract, 0004, 0061, 0063, 0074], FIGS. 1 – 5; "…An image of an object is extracted from a particular frame in the video file…", "…face recognition technologies, such as Pattern Recognition, utilize a single image or a set of images or photos to generate a model or models…", "…a weighted graph-matching approach is designed for object recognition in each image frame…the object recognition process compares an extracted object image, or set of object images, to a database of predefined object models in order to "recognize" the extracted image as one of the models…", "…the system assigns an identifier to the newly-identified object…Once an identifier is assigned, the object image or images in a group are used to generate a new object model corresponding to that object (process 300)…", "…After one or more object models have been generated via the object modeling process 300, the present system is able to recognize and identify objects from images in videos that match those models…" Also, see at least ¶ [0087, 0093, 0094]).

Regarding dependent claims 7, 15 and 19, Zhao teaches:
wherein comparing the newly obtained object frame with the plurality of object frames related to the identified object (e.g., …calculating an average similarity score for one or more object images in the group as compared to one or more stored object models to determine if a match has occurred in Zhao) further comprising comparing the newly obtained object frame with plurality of object frames related to a plurality of identified objects (See at least Zhao, ¶ [Abstract, 0004, 0061, 0063, 0074], FIGS. 1 – 5; "…An image of an object is extracted from a particular frame in the video file…", "…face recognition technologies, such as Pattern Recognition, utilize a single image or a set of images or photos to generate a model or models…", "…a weighted graph-matching approach is designed for object recognition in each image frame…the object recognition process compares an extracted object image, or set of object images, to a database of predefined object models in order to "recognize" the extracted image as one of the models…", "…the system assigns an identifier to the newly-identified object…Once an identifier is assigned, the object image or images in a group are used to generate a new object model corresponding to that object (process 300)…", "…After one or more object models have been generated via the object modeling process 300, the present system is able to recognize and identify objects from images in videos that match those models…" Also, see at least ¶ [0087, 0093, 0094]).









Claim(s) 4 – 6 and 12 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over ZHAO, Liang (US-20090141940-A1, hereinafter simply referred to as Zhao) in view of ASHANI, Zvika (US-20160139977-A1, hereinafter simply referred to as Ashani).

Regarding dependent claims 4 and 12, Zhao does not expressly teach:
wherein the predetermined time interval is based on speed of movement of one or more objects in a frame.
Nevertheless, Ashani teaches the concept of wherein the predetermined time interval is based on speed of movement (e.g., data pieces describing an object instance may generally include parameters such as time of instance, location in the frame, speed of the object's movement…in Ashani) of one or more objects in a frame (See at least Ashani, ¶ [0058], FIGS. 3 and 4; "…data pieces describing an object instance may generally include parameters such as time of instance, location in the frame, speed of the object's movement…").
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of wherein the predetermined time interval is based on speed of movement of one or more objects in a frame as disclosed in the device of Ashani to modify the known and similar device of Zhao for the desirable and advantageous purpose of meeting the need in the art for a novel technique for effective detection of abnormalities in a data stream which may be required for various applications such as video surveillance, quality assurance processes, search algorithms and various other data processing applications, as discussed in Ashani (See ¶ [0003]); thereby, helping to improve the overall system robustness by meeting the need in the art for a novel technique for effective detection of abnormalities in a data stream which may be required 

Regarding dependent claims 5 and 13, Zhao does not expressly teach:
wherein the predetermined time interval is based on day of time.
Nevertheless, Ashani teaches the concept of wherein the predetermined time interval is based on day of time (e.g., abnormality detection system may set an appropriate abnormality detection threshold in accordance with the desired average (or maximal) alerts per day in Ashani) (See at least Ashani, ¶ [0006, 0058], FIGS. 3 and 4; "…abnormality detection system may set an appropriate abnormality detection threshold in accordance with the desired average (or maximal) alerts per day…", "…data pieces describing an object instance may generally include parameters such as time of instance, location in the frame, speed of the object's movement…").
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of wherein the predetermined time interval is based on day of time as disclosed in the device of Ashani to modify the known and similar device of Zhao for the desirable and advantageous purpose of meeting the need in the art for a novel technique for effective detection of abnormalities in a data stream which may be required for various applications such as video surveillance, quality assurance processes, search algorithms and various other data processing applications, as discussed in Ashani (See ¶ [0003]); thereby, helping to improve the overall system robustness by meeting the need in the art for a novel technique for effective detection of abnormalities in a data stream which may be required for various applications such as video surveillance, quality assurance processes, search algorithms and various other data processing applications.
Regarding dependent claims 6 and 14, Zhao does not expressly teach:
wherein the predetermined time interval is based on an alarm signal indicating security threat.
Nevertheless, Ashani teaches the concept of wherein the predetermined time interval is based on an alarm signal indicating security threat (e.g., abnormality detection system may set an appropriate abnormality detection threshold in accordance with the desired average (or maximal) alerts per day in Ashani) (See at least Ashani, ¶ [0006, 0058], FIGS. 3 and 4; "…abnormality detection system may set an appropriate abnormality detection threshold in accordance with the desired average (or maximal) alerts per day…", "…data pieces describing an object instance may generally include parameters such as time of instance, location in the frame, speed of the object's movement…").
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of wherein the predetermined time interval is based on an alarm signal indicating security threat as disclosed in the device of Ashani to modify the known and similar device of Zhao for the desirable and advantageous purpose of meeting the need in the art for a novel technique for effective detection of abnormalities in a data stream which may be required for various applications such as video surveillance, quality assurance processes, search algorithms and various other data processing applications, as discussed in Ashani (See ¶ [0003]); thereby, helping to improve the overall system robustness by meeting the need in the art for a novel technique for effective detection of abnormalities in a data stream which may be required for various applications such as video surveillance, quality assurance processes, search algorithms and various other data processing applications.

Claim(s) 8, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over ZHAO, Liang (US-20090141940-A1, hereinafter simply referred to as Zhao) in view of Kwan, Gavan (US-8953843-B1, hereinafter simply referred to as Kwan).

Regarding dependent claims 8, 16 and 20, Zhao teaches:
adding the identified object (e.g., see FIG. 3, #325) into the plurality of object frames associated with the identified object (See at least Zhao, ¶ [Abstract, 0004, 0061, 0063, 0074], FIGS. 1 – 5; "…An image of an object is extracted from a particular frame in the video file…", "…face recognition technologies, such as Pattern Recognition, utilize a single image or a set of images or photos to generate a model or models…", "…a weighted graph-matching approach is designed for object recognition in each image frame…the object recognition process compares an extracted object image, or set of object images, to a database of predefined object models in order to "recognize" the extracted image as one of the models…", "…the system assigns an identifier to the newly-identified object…Once an identifier is assigned, the object image or images in a group are used to generate a new object model corresponding to that object (process 300)…", "…After one or more object models have been generated via the object modeling process 300, the present system is able to recognize and identify objects from images in videos that match those models…" Also, see at least ¶ [0071, 0087, 0093]).
But, Zhao does not expressly teach reducing resolution of the identified object.
Nevertheless, Kwan teaches the concept of reducing resolution of the identified object and adding the identified object into the plurality of object frames associated with the identified object (See at least Kwan col. 10| lines 14 – 23, FIGS. 2 and 3; "…The video management system 106 transcodes the frames of video 104 into low quality video, for example, by decreasing the resolution of each frame and/or the number of frames per second…").
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of reducing resolution of the identified object as disclosed in the device of Kwan to modify the known and similar device of Zhao for the desirable and advantageous purpose of blurring the initial instance, the intermediate instances, and the subsequent instance of the first one of the objects without blurring instances of one or more others of the objects that are not selected, as discussed in Kwan (See col. 2 | lines 48 – 54); thereby, helping to improve the overall system robustness by blurring the initial instance, the intermediate instances, and the subsequent instance of the first one of the objects without blurring instances of one or more others of the objects that are not selected.












Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure: See the Notice of References Cited (PTO–892)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDOWU O OSIFADE whose telephone number is (571)272-0864. The Examiner can normally be reached on Monday-Friday 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Emily Terrell can be reached on (571) 270 – 3717. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 – 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217 – 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786 – 9199 (IN USA OR CANADA) or (571) 272 – 1000.



/IDOWU O OSIFADE/Primary Examiner, Art Unit 2666